





CITATION: Dish Network LLC v. Ramkissoon, 2011 ONCA 478

DATE: 20110624


DOCKET: C51866 and C51874


COURT OF APPEAL FOR ONTARIO


Simmons, Armstrong and Rouleau JJ.A.


BETWEEN


Dish Network LLC, Echostar Techologies LLC, and
          Nagrastar LLC


Plaintiffs (Respondent in Appeal)


and


Ravindranauth
          Ramkissoon a.k.a. Ravin Ramkissoon, Ravindranauth Ramkissoon
a.k.a.
          Digital, Ravindranauth Ramkissoon a.k.a. TheDigitalStore, Ravindranauth Ramkissoon c.o.b.
          as www.thedigitalstore.com,
          Ravindranauth Ramkissoon c.o.b. www.nfusionteam.com,
          Ravindranauth Ramkissoon c.o.b. as www.canadasat.com,
          Ravindranauth Ramkissoon c.o.b. as www.dummychat.com,
          Ravindranauth Ramkissoon c.o.b. as www.nfusioncanada.com,
          Ravindranauth Ramkissoon c.o.b. as www.nfusioncanada.ca,
          Ravindranauth Ramkissoon c.o.b. as www.nfusionline.com, Ravindranauth
          Ramkissoon c.o.b. as www.nfusionrepair.com,
          Ravindranauth Ramkissoon c.o.b. as www.nfusionwarrantycenter.com,
          Ravindranauth Ramkissoon c.o.b. as www.nfusiondepo.com,
          Ravindranauth Ramkissoon c.o.b. as www.nuvenio.ca,
          Ravindranauth Ramkissoon c.o.b. as Digital R Us,
Anandanauth Ramkissoon
a.k.a. Anthony Ramkissoon, Rosaline Ramkissoon, Digital Store Inc., E-Canada
          Solutions Inc.,
N-Fusion Canada Inc., 7016581 Canada Limited
, John
          Doe, Jane Doe and other persons unknown who have conspired with the named
          Defendants



Defendants (Appellant)


Sharanjit Padda, for the appellant


Denise L. Bambrough, for the respondents


Heard and endorsed: June 24, 2011

On appeal from the order of Justice Peter Cumming of the
          Superior Court of Justice dated February 23, 2010.


APPEAL BOOK ENDORSEMENT

[1]

We view the actions of the appellants in
    refusing to comply with the Second
Anton Pillar
order as quite serious.
    Their conduct was both prejudicial to the respondents and an affront to the
    court. In our view, the sentences of four months imprisonment for
    Mr. Ramkissoon, two months imprisonment for Mrs. Ramkissoon and the order
    requiring that they pay the respondents' costs were fit sentences when imposed.
[2]

That said, the
    appellants have filed fresh evidence indicating they have now purged their
    contempt to the extent that they are able to do so, setting out their
    circumstances and expressing their remorse to the court.
    Importantly, the respondents do not oppose the motion to introduce fresh
  evidence or the appeal.
[3]

In the circumstances,
    the appeal is allowed and the sentence of imprisonment imposed on Mr.
    Ramkissoon is varied to time served (64 days); and the sentence of imprisonment
    imposed on Mrs. Ramkissoon is vacated. The order that the appellants pay the
    respondents costs shall remain in full force and effect.
No order as to costs of the appeal.